Exhibit 99.3 SETTLEMENT AGREEMENT This Settlement Agreement (this “Agreement”) is made and entered into as of December7, 2009, by and among Analogic Corporation (the “Company” or “Analogic”) and the entities and natural persons listed on ExhibitA hereto (collectively, the “Ramius Group”) (each of the Company and the Ramius Group, a “Party” to this Agreement, and collectively, the “Parties”). RECITALS: WHEREAS, the Company and the Ramius Group have engaged in various discussions and communications concerning the Company’s business, financial performance and strategic plans; and WHEREAS, the Ramius Group duly submitted a nomination letter to the Company on
